Citation Nr: 0324095	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  94-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for personality 
disorder and post-traumatic stress disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a psychiatric 
disorder, to include dysthymia, depression, and major 
depression.

5.  Entitlement to service connection for low back 
disability, to include spinal stenosis at L3-L4 and low back 
pain.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975 and from October 1976 to October 1980.  The Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia denied benefits sought in January 1993 and January 
1994, and the veteran appealed.  The Board of Veterans' 
Appeals (Board) rendered decisions in June 1999.  However, in 
October 2001, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decisions and remanded the 
matters to the Board for readjudication in light of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

In June 2002, the Board rendered decisions on issues 1 and 2 
shown on the cover page, and ordered Board-level development 
on issues 3-5.  The development has not been accomplished.  
Since the Court's decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003), 
2003 U.S. App. LEXIS 8275 (May 1, 2003), was decided, the 
Board no longer does the type of development which was 
contemplated.  Instead, it remands for the development.  As 
such, issues 3-5 will now be remanded to the agency of 
original jurisdiction.

The veteran appealed to the Court concerning the Board's June 
2002 decisions on issues 1 and 2 shown on the cover page.  In 
February 2003, the Court granted a joint motion to remand the 
case to the Board and vacated the Board's June 2002 decision, 
which was on issues 1 and 2 only.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, remand by the 
Board is required.

All of the issues listed on the cover page are thus the 
subject of the remand decision herein.  


REMAND

The joint motion which the Court granted in February 2003 
indicates that the Board did not address whether information 
in the veteran's claims folder fulfills the VCAA requirements 
that VA must notify the veteran of the information and 
evidence necessary to substantiate his claim and that such 
notice must indicate which portion of any such information or 
evidence is to be provided by the veteran and which portion 
must be provided by VA.  

Additionally, development is warranted on issues number 3 to 
5.  Namely, a VA examination or examinations are necessary.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should send the veteran a 
VCAA letter which indicates what 
information and evidence is necessary to 
substantiate his claim, what information 
and evidence he is to submit, and under 
what circumstances VA will attempt to 
obtain evidence on his behalf.  

2.  The AOJ should make arrangements 
with the appropriate VA medical facility 
for the veteran to be appropriately 
examined for low back disability, 
hypertension, and dysthymia, depression, 
and/or major depression.  The 
examiner(s) should review the claims 
folder, which should be made available 
to the examiner prior to the 
examination, and render opinions with 
reasons as to whether the veteran's low 
back disability is related to service, 
whether his hypertension is related to 
service and when it had its onset, and 
as to whether the veteran's dysthymia, 
depression, and/or major depression is 
related to service.  Specifically, the 
examiner(s) should indicate whether 
there is any relationship between 
current diagnoses and in-service 
manifestations.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


